Case: 19-11374     Document: 00515540643         Page: 1    Date Filed: 08/25/2020




            United States Court of Appeals
                 for the Fifth Circuit                           United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                No. 19-11374                      August 25, 2020
                              Summary Calendar                     Lyle W. Cayce
                                                                        Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Sarah Heydari,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:19-CR-163-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
        Sarah Heydari appeals her above-guidelines sentence of 41 months in
 prison that was imposed following her guilty-plea conviction for conspiracy
 to possess 15 or more counterfeit or unauthorized access devices. According
 to Heydari, the presentence report (PSR) failed to comply with the disclosure


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11374      Document: 00515540643           Page: 2     Date Filed: 08/25/2020




                                    No. 19-11374


 requirements of Federal Rule of Criminal Procedure 32(d); in particular, she
 argues that a hypothetical guidelines range first presented at sentencing
 relied on facts not disclosed in the PSR.
        We review this argument for plain error because Heydari did not
 object on this basis in the district court. See United States v. Johnson, 956 F.3d
 740, 743 (5th Cir. 2020). To establish plain error, she must show an error
 that is clear or obvious that affects her substantial rights. Id. If Heydari
 satisfies the first three prongs, we have the discretion to correct the error, but
 only if it seriously affects the fairness, integrity, or public reputation of
 judicial proceedings. See id.
        Here, the PSR complied with the requirements set forth in Rule 32(d).
 See FED. R. CRIM. P. 32(d). The hypothetical guidelines range calculated
 by the probation officer at the district court’s request was based on detailed
 facts previously set forth in the PSR indicating that Heydari’s residence was
 being used for illegal drug activity. Notably, the PSR specifically informed
 Heydari that these facts could warrant an upward departure. Because the
 drug-related conduct upon which the district court relied when imposing an
 above-guidelines sentence was disclosed to Heydari well before the
 sentencing hearing, she cannot establish error, plain or otherwise. See
 Johnson, 956 F.3d at 743, 746.
        Heydari’s sentence is AFFIRMED.




                                         2